Citation Nr: 1822125	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left thumb disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from June 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from February 2013 and March 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in June 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand this matter in order to ensure VA has complied with its duty to assist the development of his claim.

The Veteran contends that the current disabilities for which he is seeking service connection are directly related to his period of active duty service.  As noted above, the Veteran separated from active duty in June 1975.  However, the service treatment records currently associated with the Veteran's claims file indicate that the Veteran subsequently served in at least one period of active duty for training (ACDUTRA) shortly after he was discharge from active duty service.  Specifically, the claims file indicates that the Veteran was also medically examined in March 1976 with an apparent period of ACDUTRA service.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

Here, the record suggests that there are additional service treatment records regarding a period of ACDUTRA that apparently occurred in the year following the Veteran's discharge from active duty service.  As these records are clearly potentially relevant to the Veteran's claim, VA is obligated to associate any of these records that are available with the Veteran's claims file and consider them in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to report any periods of ACDUTRA or inactive duty for training (INACDUTRA).

2.  Thereafter, contact the Department of the Navy, National Personnel Records Center, or any other appropriate source to verify any periods of ACDUTRA or INACDUTRA and obtain any outstanding service treatment records for any such period of service.  

3.  If it is determined that any record is unavailable, make a formal finding of the unavailability of the Veteran's service records and document all attempts made to obtain alternative records.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records. The Veteran should be specifically told of the possible sources of information or evidence that may be helpful to his claim.

5.  After ensuring compliance with the directive above, complete any additional notification and/or development action deemed warranted. 

6.  Finally, readjudicate the Veteran's claim and consider in particular whether any new service treatment records obtained pursuant to this remand order could potentially toll the finality of any prior claim for service connection in accordance with 38 C.F.R. § 3.156.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




